  Case 3:19-cv-00921-JAG Document 18 Filed 08/07/20 Page 1 of 2 PageID# 47




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 DUSTIN DYER,                                      )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )       Case No. 3:19-cv-921-JAG
                                                   )
 SHIRRELLIA SMITH, et al.,                         )
                                                   )
         Defendants.                               )
                                                   )


      DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

        Defendants Shirrellia Smith and Natalie Staton, by counsel, move to dismiss the Complaint

filed in this matter pursuant to Fed. R. Civ. P. 12(b)(6). The grounds for this motion are set forth

in the memorandum in support filed simultaneously herewith.


                                              Respectfully submitted,

                                              SHIRRELLIA SMITH and NATALIE STATON


                                              By:     /s/
                                              William W. Tunner (VSB #38358)
                                              William D. Prince IV (VSB #77209)
                                              John P. O’Herron (VSB #79357)
                                              THOMPSON MCMULLAN, P.C.
                                              100 Shockoe Slip, 3rd Floor
                                              Richmond, Virginia 23219
                                              Tel: (804) 649-7545
                                              Fax: (804) 780-1813
                                              wtunner@t-mlaw.com
                                              wprince@t-mlaw.com
                                              joherron@t-mlaw.com

                                              Counsel for Defendants Shirrellia Smith and
                                              Natalie Staton
  Case 3:19-cv-00921-JAG Document 18 Filed 08/07/20 Page 2 of 2 PageID# 48




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of August, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to the following:

       Jonathan Corbett, Esquire (admitted pro hac vice)
       958 N. Western Avenue #765
       Hollywood, CA 90029
       Tel: (310) 684-3870
       Fax: (310) 684-3870
       jon@corbettrights.com
       Counsel for Plaintiff

       Dustin W. Dyer, Esquire
       9071 W. Broad Street
       Henrico, VA 23294
       Tel: (804) 377-7247
       Fax: (804) 377-7247
       dustin@dyerimmigration.com
       Pro Se Attorney – Plaintiff (Local Counsel)




                                            By:     /s/
                                            William D. Prince IV (VSB #77209)
                                            THOMPSON MCMULLAN, P.C.
                                            100 Shockoe Slip, 3rd Floor
                                            Richmond, Virginia 23219
                                            Tel: (804) 649-7545
                                            Fax: (804) 780-1813
                                            wprince@t-mlaw.com
                                            Counsel for Defendants Shirrellia Smith and
                                            Natalie Staton




                                               2
